DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-10, 13, 15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buelow et al. (US 2013/0095996 A1).
In regards to claim 1, Buelow discloses a filtration structure comprising:
a substrate that may be a monolithic structure having repeating channels, wherein the channels can be square, triangular, or sinusoidal in cross-section ([0013]; [0019]; [0081]; [0082]; Fig. 1);
a layer of porous support and/or binder material bonded over the substrate ([0013]; [0018]; [0034]; [0060]; [0067]; [0089]; Fig. 1); and
a liquid amine retained within the pores of the porous support ([0013]; [0018]; [0036]; [0088]; Fig. 1). 

In regards to claim 2, Buelow discloses that the substrate may be a monolithic structure ([0018]; [0033]).

In regards to claim 3, Buelow discloses that the substrate has channels for which a fluid flow of gas including CO2 passes through ([0081]-[0083]; [0090]).

In regards to claims 5 and 6, Buelow discloses the substrate may comprise a conductive material such as aluminum, stainless steel and aluminum alloys ([0072]; [0073]).

In regards to claim 7, Buelow discloses that the substrate may be monolithic structure having channels that are square, triangular, or sinusoidal in cross-section or may be a honeycomb structure ([0033]; [0082]).

In regards to claim 9, Buelow discloses that the structure may comprise a layer of support material comprising alumina, silica, carbon, zeolite or combinations thereof, and binder comprising a polymer ([0013]; [0034]; [0060]; [0067]).

In regards to claim 10, Buelow discloses that the structure may comprise a polymer binder comprising polyethylene, polystyrene, polymethacrylate, polyacrylonitrile, polyvinylidene fluoride, polytetrafluoroethylene ([0067]). 

In regards to claim 13, Buelow discloses that the support may be bonded to the substrate by calcining ([0045]).

In regards to claim 15, Buelow discloses branched and linear liquid amines ([0018]; [0036]). 

In regards to claim 17, Buelow discloses that the substrate can be made by extrusion ([0085]). 

In regards to claims 19 and 20, Buelow discloses an apparatus comprising the filtration structure of claim 1 for carbon dioxide scrubbing which does not comprise a retention screen (Fig. 1 and 2; [0090]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Buelow et al. (US 2013/0095996 A1) as applied to claims 1 and 3 above, and further in view of Jakobsson et al. (US 2017/0080376 A1).
In regards to claims 4, 8, and 11, Buelow does not appear to explicitly disclose a diameter of the passages for the fluid flow of gas, thickness of the substrate, and thickness of the porous support material. 
However, Jakobsson, directed to a gas treatment monolith article comprising a substrate, an aluminum oxide coating and an acid gas absorption active amine (Abstract; [0023]), similar to the filtration structure taught by Buelow, teaches that monoliths for gas treatment may have channels with diameters between about 0.6 mm and about 6 mm ([0030]). Jakobsson further discloses that the aluminum oxide coated substrate may have a wall thickness of between about 0.2 mm and about 0.6 mm, which indicates that the substrate must have a thickness below the range of about 0.2 mm to about 0.6 mm, and the porous aluminum oxide coating must have a thickness below the range of about 0.2 mm to about 0.6 mm ([0028]). The claimed ranges of diameter and thickness recited in claims 4, 8 and 11, overlap the ranges reasonably taught by the prior art and are therefore considered prima facie obvious. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the filtration structure of Buelow with the dimensions/size parameters of Jakobsson because both are directed to similar structures comprising substrate, porous support layer and amine sorbent, used for carbon dioxide/acid gas scrubbing, and Buelow is silent in regards to specific dimensions and one of ordinary skill would look to a similar filtration structure for applicable parameters with a reasonable expectation of success for applying to the structure of Buelow to achieve a functional filtration structure for CO2 treatment. 
Additionally, it is noted that the only difference between the claimed filtration structure and the structure taught by Buelow are the relative dimension of the device and it has been held that changes in size/proportion do not render the claimed device patentably distinct from the prior art device. As such, while Buelow may not explicitly disclose the claimed diameter and thicknesses, the claimed features are merely considered the result of changes in size/proportion of a device taught by the prior art that would not establish patentability of the claimed device. See MPEP 2144.04 IV. A. 

In regards to claim 14, Buelow does not appear to explicitly disclose that the structure comprises a layer of adhesive between the substrate and the layer of porous support. 
However, Jakobsson, directed to a gas treatment monolith article comprising a substrate, an aluminum oxide coating and an acid gas absorption active amine (Abstract; [0023]), similar to the filtration structure taught by Buelow, teaches that one way of preparing the substrate and porous aluminium oxide coating is to adhere the suspension to the substrate with an adhesive ([0046]; [0047]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the structure of Buelow with an adhesive layer as taught by Jakobsson because both are directed to similar structures comprising substrate, porous support layer and amine sorbent, used for carbon dioxide/acid gas scrubbing, Jakobsson teaches that an adhesive layer may be used to prepare the substrate and aluminum oxide coating, and this merely involves applying a known technique to prepare a substrate and porous coating structure as an alternative means to the technique used by Buelow to prepare a similar structure. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buelow et al. (US 2013/0095996 A1) as applied to claim 1 above, and further in view of Jiang et al. (US 2014/0271394 A1).
In regards to claim 12, Buelow does not appear to explicitly disclose the diameter of pores in the porous support material is about 0.02 micrometers to about 5 micrometers. 
However, Jiang, directed to absorbent structures for CO2 capture including a honeycomb substrate, teaches that sorbent material may be applied onto the surface of the honeycomb substrate and may include zeolites, carbon, alumina, silica, and combinations thereof (Abstract; [0022]), similar to the substrate and porous material taught by Buelow. Jiang teaches that the substrate and sorbent material used for CO2 capture structures may have median pore sizes of 1 to 15 micron/micrometer ([0024]). The claimed range of 0.02 micrometer to about 5 micrometers overlap the range taught by the prior art and is therefore considered prima facie obvious. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the structure of Buelow with the pore diameters taught by Jiang because both Buelow and Jiang are directed to filtration structures comprising similar substrates and porous materials, Buelow is silent in regards to the pore sizes of the substrate and porous material and one of ordinary skill would look to a similar filtration structure for applicable parameters with a reasonable expectation of success for applying to the structure of Buelow to achieve a functional filtration structure for CO2 treatment. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Buelow et al. (US 2013/0095996 A1).
In regards to claim 16, Buelow discloses the filtration structure as recited in claim 1. Buelow does not appear to explicitly disclose that the density of liquid amine in the filtration structure is about 0.25 to about 0.5 milliliters per cubic centimeter of the filtration structure.
However, Buelow recognizes that the amount of amine in the filtration structure is a result effective variable that affects the amount of CO2 absorbed ([0100]-[0102]; Fig. 4A, 4B and 5). The density of liquid amine in the filtration structure is the volumetric amount of amine per volume of filtration structure as acknowledged by the Applicant (see specification [0022]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to optimize and determine the workable ranges of density of liquid amine in the filtration structure because the amount of amine in the filtration structure is a result effective variable and it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Buelow et al. (US 2013/0095996 A1) as applied to claim 1 above, and further in view of Fletcher et al. (U.S. Patent No. 4,046,529)
In regards to claim 18, Buelow does not appear to explicitly disclose that the structure further comprises a parting sheet which partitions the filtration structure into two or more beds. 
However, Fletcher, directed to a device for scrubbing breathable air of CO2, discloses a device comprising a substrate coated with an absorbent, wherein layers of cells are isolated from one another by metallic barriers or parting sheets (Abstract; col. 1 lines 61-68). Fletcher is considered to teach that parting sheets or metallic barriers are known in the art for separating filtration structures used for scrubbing CO2 into separate stacks/layers/beds. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the structure of Buelow with a parting sheet to partition the filtration structure into two or more beds as taught by Fletcher because both Buelow and Fletcher are directed to structures for CO2 scrubbing comprising substrates and sorbents, Fletcher teaches that parting sheets can be used to separated layers of substrate cells, and this merely involves applying a known technique for partitioning filtration cells to a similar structure to yield predictable results of a filtration structure having two beds isolated from one another. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772